                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


NATTY GREENE’S BREWING                             )
COMPANY, LLC, NATTY GREENE’S                       )
DOWNTOWN, LLC, EJE, INC. d/b/a CAFE                )
PASTA, NATTY GREENE’S CREEKSIDE,                   )
LLC d/b/a KAU, JAKE’S DINER OF                     )
WENDOVER, INC. d/b/a JAKE’S DINER,                 )
DAAB, INC. d/b/a JAKE’S DINER, JAKE’S              )
OF DRAWBRIDGE, LLC d/b/a JAKE’S                    )
DINER, JAKE’S OF BATTLEGROUND,                     )
LLC d/b/a JAKE’S DINER, RIO GRANDE                 )
#14, INC d/b/a RIO GRANDE MEXICAN                  )
KITCHEN, RIOS, INC. d/b/a RIO’S                    )
MEXICAN GRILLE and RIO GRANDE                      )
FRIENDLY, INC. d/b/a RIO GRANDE                    )
MEXICAN KITCHEN                                    )
                                                   )
             Plaintiffs,                           )
                                                   )
v.                                                 ) Case No.: 1:20-cv-00437-CCE-JEP
                                                   )
TRAVELERS CASUALTY INSURANCE                       )
COMPANY OF AMERICA, SENTINEL                       )
INSURANCE COMPANY, LIMITED,                        )
REPUBLIC-FRANKLIN INSURANCE                        )
COMPANY FRANKENMUTH MUTUAL                         )
INSURANCE COMPANY and STATE                        )
AUTOMOBILE MUTUAL INSURANCE                        )
COMPANY                                            )
                                                   )
             Defendants.                           )


          SUGGESTION OF SUBSEQUENTLY DECIDED AUTHORITY

      Pursuant to Local Rule 7.3(i), Defendant Sentinel Insurance Company, Ltd.

(“Sentinel”) respectfully submits this suggestion of subsequently decided authority to




      Case 1:20-cv-00437-CCE-JEP Document 89 Filed 09/29/20 Page 1 of 3
advise the Court of the following decisions entered since Sentinel filed its reply in

support of its motion for judgment on the pleadings on August 31, 2020:

          • Mauricio Martinez, DMD, P.A. v. Allied Ins. Co. of Am., No. 2:20-cv-
            00401-FtM-66NPM, 2020 WL 5240218 (M.D. Fla. Sept. 2, 2020),

          • Turek Enters., Inc. v. State Farm Mut. Auto. Ins. Co., No. 20-11655, 2020
            WL 5258484 (E.D. Mich. Sept. 3, 2020),

          • Plan Check Downtown III, LLC v. AmGuard Ins. Co., No. CV 20-6954-
            GW-SKx, 2020 WL 5742712 (C.D. Cal. Sept. 10, 2020) (tentative ruling),
            2020 WL 5742713 (C.D. Cal. Sept. 16, 2020) (order dismissing case with
            prejudice),

          • Mudpie, Inc. v. Travelers Cas. Ins. Co. of Am., No. 20-cv-03213-JST, 2020
            WL 5525171 (N.D. Cal. Sept. 14, 2020),

          • Sandy Point Dental, PC v. Cincinnati Ins. Co., No. 20 CV 2160, 2020 WL
            5630465 (N.D. Ill. Sept. 21, 2020),

          • Franklin EWC, Inc. v. Hartford Fin. Servs. Grp., Inc., No. 20-cv-04434
            JSC, 2020 WL 5642483 (N.D. Cal. Sept. 22, 2020), and

          • Infinity Exhibits, Inc. v. Certain Underwriters at Lloyd’s London Known as
            Syndicate PEM 4000 et al., No. 8:20-cv-1605-T-30AEP, Dkt. No. 20 (M.D.
            Fla. Sept. 28, 2020) (Exhibit A hereto).1


Dated: September 29, 2020                 Respectfully submitted,


                                          By:/s/ L. Andrew Watson__________
                                             L. Andrew Watson
                                             Butler Weihmuller Katz Craig
                                             11605 North Community House Road
                                             Suite 150
                                             Charlotte, NC 28277
                                             704-543-2321
                                             awatson@butler.legal

1
 Sentinel also incorporates by reference the two subsequently decided decisions that
Defendant Travelers Casualty Insurance Company of America submitted with this Court
on September 14, 2020, pursuant to Local Rule 7.3(i). See Dkt. No. 86.
                                             2



      Case 1:20-cv-00437-CCE-JEP Document 89 Filed 09/29/20 Page 2 of 3
                                              Sarah D. Gordon (pro hac vice)
                                              Frank Winston, Jr. (pro hac vice)
                                              Steptoe & Johnson LLP
                                              1330 Connecticut Avenue NW
                                              Washington, DC 20036
                                              202 429 3000
                                              sgordon@steptoe.com
                                              fwinston@steptoe.com

                                              Attorneys for Defendant
                                              Sentinel Insurance Co., Ltd.




                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on September 29, 2020, the foregoing

document was filed with the Clerk of Court using the CM/ECF system, which will send

electronic notification of such filing to counsel of record for all parties indicated on the

case docket.


                                         /s/ L. Andrew Watson
                                         L. Andrew Watson




                                             3



      Case 1:20-cv-00437-CCE-JEP Document 89 Filed 09/29/20 Page 3 of 3
